Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 26, 2018

                                       No. 04-18-00035-CV

                                IN THE INTEREST OF E.J.V.,

                   From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-CI-14089
                        The Honorable Eric Rodriguez, Judge Presiding


                                          ORDER
        The trial court clerk’s request for additional time to file the clerk’s record is granted. We
order the trial court clerk, Donna Kay McKinney, to file the clerk’s record by February 19, 2018.
The trial court clerk’s notice of late record states the record in this case was originally due
December 11, 2017. The trial court clerk is therefore advised that no further extensions of time
will be granted absent a timely motion that (1) demonstrates extraordinary circumstances
justifying further delay, (2) advises the court of the efforts expended in preparing the clerk’s
record, and (3) provides the court reasonable assurance that the clerk’s record will be completed
and filed by the requested extended deadline.

                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of January, 2018.


                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court